Citation Nr: 0740094	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for transverse myelitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The issue of entitlement to service connection for transverse 
myelitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An August 2002 rating decision denied service connection 
for transverse myelitis; notice of this decision was issued 
on August 23, 2002; the veteran did not enter a notice of 
disagreement with this decision within one year of notice of 
the decision.

2.  The evidence associated with the claims file subsequent 
to the August 2002 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact necessary to substantiate the claim, and 
has a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision to deny service 
connection for transverse myelitis became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  Evidence received since the RO's August 2002 decision is 
new and material, and the claim for service connection for 
transverse myelitis is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)), 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.  In light of the favorable outcome of 
this appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen the claim 
(reopening of the claim by the Board), any perceived lack of 
notice or development is not prejudicial.  See also 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the claim 
has been reopened, any deficiency regarding notice of the 
basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the appellant's claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).
 
New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in an August 2002 rating decision, the RO 
denied the veteran's claim for service connection for 
transverse myelitis on the basis that there was no evidence 
linking the disorder to military service.  Notice of this 
decision was issued on August 23, 2002.  Because the veteran 
did not submit a notice of disagreement with the August 2002 
rating decision within one year of issuance of notice of the 
decision, the August 2002 decision denying service connection 
for transverse myelitis became "final" under 38 U.S.C.A. § 
7105(c).  See also 38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the August 2002 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed August 2002 rating 
decision is new and relates to the question of nexus to 
service, a fact not established at the time of the August 
2002 rating decision.  A November 2004 private physician 
letter of Dr. Michael Winkelmann contains an opinion that the 
patient's transverse myelitis is at least in part related to 
an in-service injury.  The Board finds that this evidence 
raises a reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim for service connection for 
transverse myelitis, and the claim is reopened.  38 U.S.C.A. 
§5108; 38 C.F.R. §3.156(a).  


ORDER

New and material evidence has been received, and the claim 
for service connection for transverse myelitis is reopened.




REMAND

Following certification of the veteran's appeal to the Board, 
the veteran's representative submitted a medical article 
pertaining to post-traumatic myelomalacia, requested that the 
case be remanded, and specifically indicated that the veteran 
was not waiving initial RO consideration of this evidence. 
 The RO has not had the opportunity to review this evidence, 
and the veteran has not waived his right to initial RO 
consideration of this evidence.  Thus, a remand will be 
necessary for this procedural safeguard.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate on 
the merits the reopened claim of 
service connection for transverse 
myelitis, specifically including 
initial consideration of the 
additional evidence received by the 
Board (the medical article 
pertaining to post-traumatic 
myelomalacia).  If the benefit 
sought on appeal remains denied, the 
RO should issue a Supplemental 
Statement of the Case and give the 
veteran and his representative the 
opportunity to respond thereto.

2.  If the determination remains 
unfavorable to the appellant, he and 
his representative should be 
provided with a supplemental 
statement of the case and should be 
afforded an opportunity to respond 
before the case is returned to the 
Board for further review.

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


